Citation Nr: 1142573	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the feet, claimed as secondary to frostbite.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including post traumatic stress disorder (PTSD), to include as secondary to service-connected bilateral lower extremity disabilities.  

3.  Entitlement to a temporary total disability rating for left great toe surgery.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from January 2, to June 28, 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007, and July and September 2008 decisions by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he has a psychiatric disorder, including PTSD which he believes is related to his military service, or in the alternative, to his service-connected disabilities.  When seen by VA psychiatric services in August 2007, the Veteran reported that he witnessed the death of two drill instructors during basic training when one of them fell on a grenade during a training exercise, and the other was shot and killed by a trainee with a 45 caliber pistol.  The diagnosis by a VA psychologist in August 2007 and February 2008 was PTSD related to military service.  Additional private medical records include diagnoses of anxiety neurosis in August 1993, and generalized anxiety disorder in February 2002.  

Concerning the claim for arthritis of the feet, the evidentiary record includes conflicting medical opinions as to the etiology of the Veteran's arthritic condition, and precisely where arthritis exists, (see the December 2005 private record, April 2007 VA examination report, and July 2007 statement from the private provider).  Further development as indicated below should be undertaken.  

In addition, the Veteran has never been examined by VA to determine the nature or etiology of his psychiatric problems and the RO has not undertaken any development to confirm the Veteran's alleged stressors that he witnessed the deaths of two drill instructors during basic training at Ft. Jackson in January or February 1977.  
Action on the claim concerning a temporary total rating is deferred since its outcome turns on result of the feet arthritis service connection claim.  

Under the circumstances described above, this case is remanded for the following:  

1.  With appropriate assistance from the Veteran, the AMC should obtain copies of medical records from all healthcare providers that have treated him for any psychiatric problems since his discharge from service and for any foot problems since 2009.  Of particular interest are any records from Southeast Alabama Medical Center for treatment in August 1993, and by Spectracare from January 31, to February 28, 2002.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard in accordance with 38 C.F.R. § 3.159(e) (2011).  

2.  The Veteran should be asked to clarify whether he is currently receiving Social Security disability benefits.  If so, all records pertaining to his award of disability benefits, including the administrative decision and the medical records relied upon concerning that claim should be obtained and associated with the claims folder.  

3.  The AMC should take appropriate action to attempt to confirm the Veteran's alleged stressor incidents that two drill instructors were killed during training exercises at Ft Jackson, SC in January or February 1977, in the manner the Veteran described; one shot by a recruit, another in a grenade training incident.  

4.  The Veteran should be afforded a VA podiatry examination to determine the nature and etiology of his arthritis of the feet.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with the examination, and the examiner should specify the location(s) at which arthritis is present in the Veteran's feet, (e.g. toes, top of his foot as suggested in a December 2005 private record) and render an opinion as to whether it is at least as likely as not that any arthritis of the feet is due to or a residual of his frostbite in service.  

5.  The Veteran should be afforded a VA psychiatric examination to determine whether he has a psychiatric disorder at present which is related to service or, in the alternative, to his service-connected bilateral lower extremity disabilities.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with the examination.  The examiner should provide a response to the following:  

a)  Does the Veteran have a psychiatric disorder at present?  If so, is it at least as likely as not that any identified disorder was present in service or is otherwise related to service?  

b)  If not, is it at least as likely as not that any identified disorder is proximately due to, the result of, or aggravated by the service-connected bilateral lower extremity disabilities?  If aggravated, the degree of aggravation should be quantified, if possible.  

A detailed rationale is requested for any opinion rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiners are unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiners should identify any evidence required in order to render a non-speculative opinion, (which the RO should attempt to obtain, and then return the claims file to the examiners for completion of the opinions).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

6.  After the requested development has been completed, the AMC should readjudicate the Veteran's claims.  This should include consideration of whether any identified psychiatric disorder or arthritis of the feet is proximately due to, the result of, or aggravated by the Veteran's service-connected disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



